Citation Nr: 1416495	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  04-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bleeding ulcers as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esquire


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska, that denied service connection for hypertension, degenerative arthritis of the lumbar spine, and bleeding ulcers.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing.  In May 2005, he withdrew his request for a hearing.  See 38 C.F.R. § 702(e) (2013).  In a statement received in May 2004, he withdrew the appeal with regard to hypertension.

In a decision dated in August 2010, the Board denied the Veteran's appeal.  He appealed the Board decision to the United States Court of Appeals For Veterans Claims (Court).  In February 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in February 2011, the Court granted the JMR, vacated the August 2010 Board decision, and remanded the case to the Board for further review consistent with the JMR.

Pursuant to the JMR, in May 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC).

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for aggravation of a low back disability due to a VA examination has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate development and action.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files.


FINDINGS OF FACT

1.  The evidence of record shows the Veteran's currently diagnosed low back disability, to include DDD, did not have its clinical onset in active service, nor is it causally related to the Veteran's active service. 

2.  The preponderance of the evidence of record shows bleeding ulcers were initially demonstrated years after service, and they are not related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability, to include DDD, was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The Veteran's bleeding ulcers are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1154; 38 C.F.R. § 3.310 (West 2006 & 2013.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Prior to issuance of the rating decision on appeal, in a letter issued in February 2003, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The February 2003 letter was time-compliant and substantially content-compliant.  See 38 C.F.R. § 3.159(b); see also Quatuccio, supra.  The letter was not entirely content-compliant, as it did not inform the Veteran how disability evaluations and effective dates are determined.  Dingess/Hartman, supra.  

Pursuant to an October 2006 Board remand, the content-error was cured by a November 2006 RO letter that reiterated the basic VCAA notice and included the Dingess/Hartman components.  The Veteran's claims were reviewed on a de novo basis by the RO, as noted in the May 2009 Supplemental Statement of the Case (SSOC).  Hence, the timing-of-content-compliant-notice error was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  The Board also finds the evidence of record shows the Veteran was not prejudiced in the pursuit of his claim by the initial content error.  First, the Veteran has not asserted any specific prejudice as a result of the initial failure to advise on disability evaluations and effective dates, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Second, he had a meaningful opportunity to participate in the decision on his claim at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, the Board denies the claims in the decisions below.  Thus, any issue related to an evaluation or effective date is rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Further, the Veteran was afforded VA examinations in February 2010, September 2011, and February 2012.

An examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)).  It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl, 21 Vet. App. at 124 (stating that VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  An examination may also be inadequate, in the context of a chronic disease, if the examiner ignores a veteran's assertions of continuity of symptomatology.  Barr, 21 Vet. App. at 311 (finding error where "the VA examiner did not indicate whether he considered Mr. Barr's assertions of continuity of symptomatology"). 

The parties agreed in the JMR that the February 2010 examination was inadequate because the examiner relied on the absence of medical documentation of an in-service injury in formulating a negative nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The parties also agreed that the examiner did not consider this combat Veteran's lay account of his in-service injury.  See 38 U.S.C.A. § 1154(b).

In light of the above, the Board remanded the case in May 2011 for another VA examination; and, in October 2012, the Board requested a review of the claims file by a medical specialist designated by the Veteran's Health Administration (VHA).  Thus, the Board finds the evidence shows VA has complied with the duty to assist the Veteran.  See 38 C.F.R. § 1.359(c)(2).  The Board notes that, in the March 2013 response to the VHA specialist opinion, the Veteran's attorney did not assert any noncompliance with the JMR or remand.  The attorney's specific asserted disagreements with the opinion are discussed later in this decision.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden, 381 F.3d at 1167.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a chronic disease, is through a demonstration of continuity of symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), if the condition is a chronic disease.  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
If a chronic disease, such as arthritis, is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.
Analysis-Back Disability

The Veteran asserts he injured his back during a combat mission in Vietnam in 1969 or 1970, when he had to suddenly jump from a helicopter from a height of approximately 15 feet while carrying full combat gear of approximately 75 pounds.  He asserts further that, while he received medical attention at the scene from medics, there is no record of the incident or his treatment because of the circumstance under which it occurred.

The medical evidence shows the Veteran has been diagnosed as having DDD, spondylolysis, spondylolisthesis, lumbar strain, and arthritis.  Most of these diagnoses were made during or proximate to the current appeal period.  Thus, the first prong of service connection is shown-a current disability.  

As for the second prong, an in-service occurrence or injury, the Veteran's service personnel records note his service in Vietnam and the fact he was awarded the Combat Infantryman Badge (CIB).  Further, the Veteran submitted a statement from a fellow service member, who noted he was part of the same mission, observed the Veteran's fall and receipt of medical attention; and heard that the Veteran had injured his back.

This injury occurred in a combat situation.  If a Veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  Service incurrence may be found even though there are no official records of such incurrence in service, and every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); see also Caluza v. Brown, 7 Vet. App. 498, 506   (1995).

The correct application of 38 U.S.C.A. § 1154(b) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other evidence of such injury or disease."  "Satisfactory evidence" is defined as "credible evidence that would allow a reasonable fact finder to conclude that the alleged injury or disease was incurred in or aggravated by the veteran's combat service."  

(2) Is the proffered evidence "consistent with the circumstances, conditions, or hardships of such service."  

(3) Once the first two steps are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists, unless the Government can meet the burden of showing "clear and convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d. 389, 393 (Fed. Cir. 1996).

During the first two steps of this sequential analysis, the credibility determination must be made as to the veteran's evidence standing alone, not weighing the veteran's evidence with contrary evidence.  Only in the third step may contrary evidence, such as the report of medical examination at separation, be brought into play.  Id.  

The Veteran has proffered evidence that is credible on its face and consistent with the circumstances of his combat service.  There is an absence of contemporaneous evidence in the years immediately following service, and there is some evidence of pre-service back disability and post-service on-the-job injuries.  The evidence to the contrary is not clear and convincing.  Hence, an in-service back injury is established.

It is conceded-as noted in the JMR, that the Veteran sustained a low back injury during his active service.  The so-called combat exception, however, does not fully resolve the third or final component of service connection-that is, a causal connection or nexus with the in-service event.  Arms v. West, 12 Vet. App. 188, 194-95 (1999).  More recently, however, the Federal Circuit has held that the presumptions of § 1154(b) extend to a Veteran's report of permanent disability resulting from the in-service injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012)

Service treatment records do not note or indicate any complaints of or treatment for low back-related symptoms.  The October 1970 Report Of Medical Examination For Separation reflects the Veteran's spine and other musculoskeletal system was assessed as normal.  The 1970 report reflects medical authorities deemed him physically qualified for separation.

In his claim for VA benefits, received in October 2002, the Veteran reported treatment for degenerative arthritis of the lower back as early as 1980.  He subsequently submitted authorizations to obtain records of treatment beginning in 1990.

The post-service treatment records include a December 1989 X-ray examination report the RO received from the Veteran in May 2004.  The report notes the examination was requested by a chiropractor.  The report notes the x-ray of the thoracolumbar spine revealed mild degenerative arthrosis and early anterior osteophyte formation on a few of the vertebra.  The pedacles were intact, and disc spaces were conserved well.  The S1 joints appeared normal.  The radiologist also noted a possible Schmorl's node along the anterior end plate of L3.  If so, it represented a rupture of the disc.  This is the earliest documented evidence of arthritis.  There are no treatment or clinical records associated with the 1989 X-ray examination report.  

An unsigned memorandum of a claims examiner dated in October 1994, and received by VA in January 2004, reflects the Veteran was a Federal civil service employee, exposed to computer work six to seven hours a day at an ergonomically incorrect station.  A July 1994 report of C.B.H., D.C., notes the Veteran complained of acute pain in his mid-back and numbness in his right arm and thumb after sitting at his work station all day.  In addition to upper back pain, the Veteran also complained of neck pain.  Dr. H noted X-rays were negative for cervical or thoracic fracture but positive for cervical subluxation, and thoracic subluxation at T2, T7, and T9.  Dr. H's diagnoses included neck sprain/strain, and thoracic sprain/strain, which he opined were due to repeated stress syndrome which both caused and exacerbated the Veteran's condition.  Dr. H's initial entry of July 1994 notes the Veteran injured his low back after a fall two years earlier.  No details are noted.  There is no notation of a reported low back injury while in active service.  The claims examiner memorandum notes the Veteran's disorder as cervical subluxation, but Dr. H's records, as just noted, included thoracolumbar spine involvement.

Private physical therapy records of August 1995 note the Veteran reported a history of back pain five or six years earlier in addition to the 1994 work-related upper back injury.  Private emergency room records dated in October 2001 note the Veteran fell from his roof when the ladder he was on moved from under him.  He reported further that he fell onto the ladder, hitting the right side of his back; he complained of significant pain at the mid-right back.  A CT scan of thoracic spine was negative.

A February 2010 VA examination report reflects the examiner diagnosed multilevel lumbar DDD and degenerative joint disease with L4-5 sponylolithesis and spinal stenosis.  The examiner reviewed the claims file and noted the Veteran's reported history of an in-service injury where he fell some 30 feet.  X-rays were interpreted as having shown mild old-appearing wedging at L1 and endplate of L3, and mild disc narrowing at L1-L2.  The examiner opined the current back disability was unrelated to the in-service injury.  This opinion was based on the absence of treatment records until the 1980's.  The parties to the JMR agreed the examination was inadequate, because it did not take into account the Veteran's reports.

The Veteran was provided with another VA examination in September 2011, where the examiner opined it was likely not caused by the single 30-foot fall from a helicopter in 1970.  The Board noted the examiner did not provide reasons for the opinion that the multilevel nature of the degenerative condition meant it was age-related, nor did the examiner specifically note he considered the Veteran's reports.  

The Veteran was provided another VA examination in February 2012.  The claims file was reviewed.  The examiner noted that the Veteran was considered to have had a lumbar injury in combat.  The examiner stated that it may or may not have been a minor compression fracture of L-1, without evidence of endplate involvement, at most and that it was of a minimal magnitude that was not likely to have had long term consequences.  Reasons for this opinion were not provided.  The examiner went on to state that if the in-service injury were to have had any causative effects, these would have predictably been at the level of L1 or L2; but no reasons were provided.  The examiner also stated that clinically and radiographically, it appeared the Veteran's pain was emanating from the lower lumbar region, L4-5 and L5-S1, in a fashion that was typical of age-related degeneration, not trauma-related.

The February 2013 report from the VHA-designated medical expert, M.S.G., M.D., conducted a review of the entire claims file.  Dr. G noted that he did not consider any records or document outside those in the claims file, the Veteran is not known to him, and he had no vested interest in either supporting or disputing the Veteran's claims.  He also noted he did not examine the Veteran, and he did not review any radiographic images.  Dr. G noted that, after reviewing the claims file, his overall opinion was that while it was possible the Veteran may have had some disability due to back problems related to his fall from the helicopter, there was not at least a 50-percent probability he had significant disability as a result of disease or injury in service, to include as a result of the fall from a helicopter.  Dr. G noted the fall from the helicopter occurred 43 years ago in which the Veteran fell from at least 15 feet, up to perhaps as much as an estimated 30 feet, while wearing full gear estimated to have weighed 75 pounds, during a deployment to a hot zone.

Dr. G noted that he defined significant disability as pain, deformity, neurological deficit, or loss of function related to the spine of such a magnitude as to interfere with activities of daily living or usual employment on a continuous or long-term basis.  Significant disability as he defined it did not include episodic low back pain on an infrequent basis, e.g., several times a year or less, even if it temporarily interfered with activities of daily living or employment.

Dr. G opined the Veteran's spine abnormalities identified on imaging studies are degenerative changes that are age-related and, more likely than not, occurred as part of the natural aging process, with or without, the Veteran having served in the military.  Dr. G noted there was no evidence of any condition in the Veteran's lumbar spine that is materially different from the common and natural effects of aging, often collectively referred to as DDD.  Dr. G also observed that his review of the claims file did not make him aware of any allegations by the Veteran that there were any other activities or events, aside from the fall from the helicopter, that deviated from the routine physical activities expected of a member of the Armed Forces in the training and subsequent performance of duties.  The sum total of the know conditions of the Veteran's service, to include his fall from the helicopter, are neither necessary nor sufficient to produce the observed degenerative changes in the Veteran's spine.

Dr. G noted the Veteran may or may not have injured his back as a result of the fall from the helicopter.  If so, Dr. G noted, there is evidence the magnitude of the injury was such that it would not be considered to be severe, based on commonly accepted medical criteria.

Dr. G then observed that DDD is a common age-related condition that can be observed in individuals from all walks of life, including those with no history of trauma and who have led relatively sedentary lives.  He cited his personal clinical experience as well as medical studies of the issue as his basis.  He then provided a rather exhaustive review of the relevant medical literature on the subject of DDD and the various etiologies for it.  The essence of the findings of those studies is that no significant correlation was found between occupation and DDD, or even prior trauma.  Thus, an overall analytical approach is necessary.  Dr. G then considered the imaging reports in the claims file related to the Veteran's spine.

Dr. G noted the reports in the records that there may have been a mild compression fracture of L1 following the Veteran's fall.  As for the October 2001 X-ray that was read as having revealed joint hypertrophy at L4-5 L5-S1, and very mild disc space narrowing at L2, L3, L4 and L5, Dr. G noted there was no mention of spondylolithesis of L4 on L5; and, more importantly, no mention of compression fracture of L1.  He noted a January 2005 X-ray report was the first he observed to mention spondylolithesis, but the radiologist also specifically mentioned there was no fracture seen.  A February 2005 MRI report noted basic alignment was normal.  Dr. G noted that normal alignment implied there was no spondylolithesis, even though the same facility had reported Grade I spondylolithesis of L4 on L5 several weeks earlier.  He observed that the spondylolithesis may have been reduced when lying supine for the MRI, it may simply have been missed, or it may have been present on previous X-rays.  Overall, however, it was not really important to the issue.  The February 2005 MRI was the first imaging report Dr. G noted to report mild old anterior wedging at L1/L1 fracture.  Dr. G noted that all of the findings set forth were consistent with age-related lumbar DDD.  None of the noted imaging findings were specific for any type of antecedent trauma.  Further, Dr. G noted, the referenced findings were noted not only after the Veteran's active service, but also after he had other unrelated falls and injuries, to include a fall from his roof in 2001, and a slip and fall in his bathroom in 2000.  And yet, Dr. G noted, there are still no significant definite trauma-related findings.

Dr. G observed that, while falling from a height may produce a spinal injury, the evidence in the Veteran's case indicates the injury to the spine would not have been classified as severe.  Significant spine trauma, as opposed to mild or moderate trauma, would primarily consist of injuries causing instability of the spine, to include: greater than 50-percent loss of height of vertebral body, three or more contiguous fractures, disruption of the posterior column of the spine, severe or progressive kyphotic deformity, fracture-dislocation of the spine, and injuries producing neurologic deficit.  A compression fracture that resulted in less than 10-percent loss of height of the vertebral body-which, at most, is what the Veteran may have sustained, and which is not consistently identified on all radiographs, would be considered stable.  The recommended treatment would typically consist of analgesics and bed rest for one to three weeks.

Dr. G noted a significant injury of the spine would have been demonstrated on subsequent imaging studies of the Veteran's spine, even if performed in a delayed manner.  As it turns out, the X-ray examination reports on the Veteran's spine either mention no fracture or, at most, possibly a mild compression fracture of L1.  Dr. G opines that is considered strong evidence against a significant spine injury.  Dr. G observed that while it may have been possible under dire circumstances (such as landing in the midst of enemy fire) for an individual to force himself to move after sustaining a significant spine injury, the pain with any movement is normally excruciating.  Further, significant spine fractures are usually severe enough that the patient would almost certainly have required additional medical attention to his spine in the immediate subsequent weeks.  As documented in the Veteran's records, however, there is no indication of further treatment for spine problems until several years after discharge from active service.  Medical treatment, Dr. G observed, is a surrogate marker for spine problems, though it can have both false-negative and false-positive occurrences.  As a result, it is only moderately supporting evidence against a significant spine injury from the Veteran's fall.

Dr. G opined the evidence points against the Veteran having sustained a significant back injury as a result of his fall from the helicopter.  He observed that the evidence consists mostly of surrogate markers for back pain: seeking treatment for back pain and missing time from duty or work because of back pain.  While the absence of those markers does not prove the absence of back problems, it is strong evidence against a significant back problem; and, it has been pointed out that there is no documentation that the Veteran received significant medical care for his back in the early period following the fall.  Dr. G noted that, from his review of the claims file, the Veteran began seeing a chiropractor in 1978, which speaks against the presence of a significant back injury related to the fall, though it does not rule it out.  If the Veteran actually recovered from his fall and became asymptomatic, and then had a recurrence of back pain many months later, Dr. G opined that again there was less than a 50-percent probability that there was a significant injury to the Veteran as a result of the in-service fall.

The Veteran's representative has argued Dr. G's opinion is conclusive evidence of service connection, especially when combined with other evidence.  The attorney asserts that Dr. G's opinion is that it is in fact more likely than not that the Veteran's current low back disability is related to his active service.  The rationale for this contention was that Dr. G presented two potential causes for the Veteran's disability, one of which is service-connected and the other not, but Dr. G could not opine which.

The attorney also referenced opinions of a physician, MLG, M.D., and a chiropractor, THC, D.C.  

In his October 2011 letter, Dr. MLG noted the Veteran reported a history of having fallen out of a helicopter in 1970, and that the V believed his current low back condition was related to that fall.  The Veteran also reported he had chiropractic treatment from 1971 to 1977 which, Dr. MLG noted, was at a very young age.  Dr. MLG opined that, since the Veteran started chiropractic treatment nearly immediately after the helicopter incident, it appeared the reported fall from the helicopter is a substantial factor to the Veteran's current low back condition, as the Veteran did not seek chiropractic treatment prior to the fall.  Dr. MLG then noted his opinion was based on the Veteran's reported history.

The Board acknowledges Dr. MLG's opinion but, when weighed against Dr. G's, the Board accords minimal weight to Dr. MLG's opinion.  First, the Board notes that Dr. MLG's opinion is not deficient, and may not be rejected, because he relied on the Veteran's reported history in forming it.  The accuracy or completeness and credibility of the patient's history, however, impacts the weight to be assessed to the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1993).

Dr. MLG also conducted a disability evaluation of the Veteran in October 2003 following a work-related incident.  Dr. MLG's October 2003 report notes the 1970 compression fracture of the lumbar spine as well as a 2003 work-related back injury.  Dr. MLG's 2003 report did not note the Veteran's low back injuries that occurred in the 1990s, and neither does his 2011 report and opinion.

Dr. MLG noted, apparently due to the Veteran's report, that VA had determined the Veteran's current back pain and DDD was unlikely related to a single event such as falling from a helicopter.  As noted above, Dr. MLG's only rationale was that the Veteran sought chiropractic treatment almost immediately after the 1970 injury.  He did not even reference the other medical opinions of record and their rationale that the Veteran's lumbar spine DDD is age-related.  There also is the fact that the Board finds incredible, the Veteran's report that he sought chiropractic treatment in the early 1970s.

Dr. C's October 2011 letter notes he or his clinic provided chiropractic treatment to the Veteran approximately 15 times over a several-month period in the 1980s, the records of which are no longer available.  Dr. C noted the Veteran reported complaints of low back pain that radiated to the posterior right leg.  He noted a diagnosis of lumbosacral sprain with discogenic spondylosis and sciatic neuritis.  Dr. C noted the Veteran's symptoms indicated significant neurologic compromise of the right sciatic nerve.  As a result, Dr. C opined a herniated disc at L4/L5-S1 was extant in the 1980s.

Dr. C opined that most practitioners would assert that the 30-foot fall from a helicopter very likely disposed the Veteran to later arthritic conditions.  He opined further that the Veteran was never the same afterwards, and he no doubt altered his biomechanics, which led to compromised function of the rest of the spine.  That type of trauma, Dr. C opined, frequently produces a permanent disability that creates a domino effect throughout the spine.

In September 2013, the Board referred Dr. MLG's and Dr. C's 2011 opinions to Dr. G.  The Board asked Dr. G to prepare an addendum wherein he considered those opinions, and to advise whether either of, or both, of the opinions changed his earlier opinion.  The Board instructed Dr. G to apply the following parameters:

* Assume the Veteran fell from a helicopter in service and injured his back;
* Considering the opinions of Drs. MLG and C, please clarify whether the Veteran has met the criteria for a diagnosis of a low back disability other than DDD since 2001 (e.g., arthritis); and, whether such disability is at least as likely as not attributable to the fall from a helicopter; and,
* Given his earlier observation that the Veteran's back pain could be related to the in-service fall from a helicopter, if his reports were deemed credible, could the back pain be attributed to a diagnosed or underlying disability?

Dr. G's December 2013 addendum notes his overall conclusion is that there is nothing in Drs. MLG's and C's 2011 opinions that convinces him in one way or the other as to whether the Veteran's current low back disability is attributable to his in-service fall from a helicopter.

Dr. G noted that, from his review of the claims file, the sole non-contested information Dr. MLG relied on is that the Veteran fell from a helicopter sometime between November and December 1970.  Dr. G also noted Dr. MLG's notation the Veteran started chiropractic treatment in 1971 as non-contested, but Dr. G also noted there are other records that note the Veteran started those treatments in 1978.

As for Dr. MLG's conclusion that the Veteran started chiropractic treatment "nearly immediately" after the fall, Dr. G noted Dr. MLG's time period was still at least eight months.  Further, the Veteran remained in service until discharge without documentation of back problems.  As concerns Dr. MLG's notation the Veteran was at a very young age at the time of his chiropractic treatments, Dr. G noted it was not unusual for individuals 24 to 30 years of age (which was the Veteran's age from 1971 to 1977) to have back pain, and some who consult chiropractors.  Dr. G based that notation on his personal clinical experience.  Further, sometimes the pain is attributable to injury, sometimes not.  Dr. MLG opined the Veteran's medical history indicated the fall from the helicopter was a substantial factor in the Veteran's present condition.  Dr. G opined the only evidence in the claims file to support Dr. MLG's opinion was the timing of the chiropractic treatments.

Dr. G noted Dr. C's opinion on what most practitioners' view of the impact of a 30-foot fall would be is merely Dr. C's unsubstantiated opinion.  Dr. G noted further that Dr. C used many qualifiers other than the standard of "more likely than not."  Dr. G noted Dr. C's statement that the Veteran was never the same after the fall is the most powerful statement he, Dr. C, makes if one believes the Veteran's reports that his back has hurt ever since the fall, and that was not the case prior to the fall.

As concerns Dr. C's opinion on altered biomechanics, Dr. G noted Dr. C provided no supporting evidence.  Dr. G noted the trauma of the Veteran falling from the helicopter was neither necessary nor sufficient to create a permanent disability or to cause an effect that propagated throughout the spine.

As stated in his overall conclusion, Dr. G answered the Board's inquiry on whether the Veteran met the criteria for a diagnosis of a low back disability other than DDD since 2001, in light of Drs. MLG's and C's opinions, by noting that neither Dr. MLG nor Dr. C provided any substantial information that caused him to alter his opinion in any significant way.

As for a diagnosed disorder other than DDD, Dr. G opined the Veteran would qualify for a diagnosis of chronic musculoskeletal low back pain.  Further, there are no imaging findings or objective diagnostic tests for that condition; the course and severity of the condition is also highly variable, and can be subject to extraneous factors; the cause in any specific individual is usually not knowable with any certainty; and, it is an exceedingly common diagnosis.  Dr. G indicated it was not probable the Veteran's low back pain could be attributed to an underlying disability, as there was no definitive diagnosis, such as a fracture or a herniated disc; and, the term is often applied, being as it is a nonspecific, often unprovable, diagnosis.

Dr. G noted that, had the Veteran's fall from the helicopter resulted in a significant spine injury, the resultant pain would have been such that he surely would have sought treatment as soon as possible after leaving the area of combat.  Yet, the Veteran himself reports he did not seek further treatment after he and his unit were extracted from the landing zone and the fire fight.  Further, the October 1970 Report of Medical Examination for Separation noted a normal spine.  Thus, as of the Veteran's separation, there was no low back disorder diagnosed.  Even if the Veteran experienced intermittent low back pain at this juncture, the evidence of record shows the absence of a diagnosed low back disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

As set forth earlier, the Veteran's earliest records note his reports of the onset of his symptoms as the 1980s, several years after active service.  It is primarily after he applied for VA compensation that the Veteran reported he sought treatment in the 1970s immediately afterwards.  

There are deficiencies in all of the medical opinions of record.  VA examiners ignored the Veteran's reports and failed to provide reasons for many of their conclusions.  The favorable opinions from private treatment providers do not fully take into account the post-service back injuries.  The VHA medical expert found that the Veteran had only age related DDD, but did not explain why he was discounting the reports of arthritis on X-ray; or whether spondylosis or spondylolisthesis were mere manifestations of the aging process.  The VHA expert also seemed to required "significant" disability from the in-service injury, before he would concede service connection.  There is no legal requirement that the disability be severe.  Additionally, as the representative has pointed out, the VHA expert essentially stated that if the Veteran's reports were accepted, a nexus would be established.  Given the terms of the joint motion, the legal presumptions and the state of the record; the credibility of his reports has not been rebutted.

Thus, resolving reasonable doubt in the Veteran's favor, the elements of service connection are satisfied and the Board is constrained to find the evidence is against the Veteran's claim on both a presumptive and direct basis.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(d), 3.307(a), 3.309(a).

Bleeding Ulcers

The Veteran asserts his bleeding ulcers are due to the stress of his service in Vietnam and medication for his low back.

Applicable Legal Standard

In addition to the legal standards for service connection set forth earlier, a disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

There are no entries in the service treatment records related to complaints of, or treatment for, ulcer-related symptoms.  The October 1970 Report Of Medical Examination For Separation reflects the Veteran's digestive system and viscera were assessed as normal.

The September 2011 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he received treatment for gastroesophageal reflux disease (GERD) in 1984, and he was treated for an H-pylori infection in 2004.  The Veteran reported further that he had not had any problems with "bleeding ulcers" since he completed the treatment for the H-pylori, and he reported he continued to take Nexium for control of the GERD.  (Quotes in original).  The Veteran also denied any history of hernia or hernia surgery.

Physical examination revealed the abdomen was soft, and bowel sounds were present.  The liver edge was approximately 3 cm below costal margin, and there was mild tenderness to deep palpation over the right lower quadrant.  The examiner noted a December 2006 computed tomography of the abdomen was unremarkable.  The examiner diagnosed GERD with history of H-pylori.  The examiner opined that since the Veteran had not had problems with "bleeding ulcers" since completion of his H-pylori treatment, there was less than a 50-percent probability that his disorder was caused by medication taken for his low back disorder.

The Veteran's gastrointestinal disorder did not manifest until many years after his active service and he has not reported in-service symptoms or symptoms in the years immediately following service.  Hence, there is no basis for service connection on a direct basis.  38 C.F.R. § 3.303.  As for service connection on a secondary basis, the only evidence of such a connection consists of the Veteran's contention.  His assertion would be insufficient to trigger VA's duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  It follows that if his contentions are insufficient to cross the low threshold triggering VA's duty to provide an examination, it would be insufficient to establish service connection.  Thus, the Board is constrained to find the preponderance of the evidence is also against the Veteran's claim on a secondary basis.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the state of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability, to include DDD, is granted. 

Entitlement to service connection for a gastrointestinal disorder, including GERD and bleeding ulcers is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


